Case 3:20-cv-00758-SMY Document 8 Filed 08/18/20 Page 1of4 Page ID #19

AQ 440 (Rev, 05/00) Summons in a Civil Action
RETURN OF SERVICE

 

 

DAT!
Service of the Summons and complaint was made by me” 3 fy 7 /. QO

NNaneg be chdelott- “fauck Detectioe

Check one box below to indicate appropriate method of service

 

 

 

 

0 Served personally upon the defendant. Place where served:

 

 

" Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
discretion then residing therein.

Name of person with whom the Symons and complaint were left: _ ke vm Bu va Vee, Cenevol
Wane cer oF Ho doy mn txpess Sucks Uondalja rn,

© Retumed unexécuted:

 

 

 

0 Other (specify):

 

 

 

 

STATEMENT OF SERVICE FEES
TRAVEL SERVICES TOTAL

 

 

 

 

DECLARATION OF SERVER

 

I declare under penalty of perjury under the laws of the United States of America that the foregoing information
contained in the Return of Service and Statement of Service Fees is true and correct.

exeusim 81/7 [20 : Rochdale?

Date Signature of Servér

Po Lox (AH_ Salem RD. 02%).

Address of Server

 

 

 

(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
Case 3:20-cv-00758-SMY Document 8 Filed 08/18/20 Page 2o0f4 Page ID #20
Case 3:20-cv-00758-SMY Document 8 Filed 08/18/20 Page 3o0f4 Page ID #21

 

Durbin Investigations Nebaah Laute ry
Nancy Bechdoldt Caption: _ eck Gripe d/b/a ol dey. Din
IL Private Detective Agency Lic. #117-001488 F Xpress * Su ete 5 VU Ga da [ ae

IL Private Detective Lic. #115-002115

Case#: AC-C J-1S@ GCS

AFFIDAVIT OF SERVICE

Nancy Bechdoldt, being first duly sworn on oath, states that | am over 18 years of age and not a party to
this suit, and am a Licensed Private Detective, License #115.002115 under the Private Detective and

Security Act of 1993.

 

 

 

That I made service of process by delivering: DATE AND TIME OF SERVICE:
Civil ,
 — Summions and complaint g Ne 20XC BYO Gmpm
Subpoena
Notice of Hearing LOC. \TION/ADDRESS DELIVERED; ;
Rule to Show Cause He t day Im ex Pe ss 9 Se ites
Citation to Discover Assets Ql Mates Ave.
Other: Yondalla mm.
That I personally handed the above PHYSICAL DESCRIPTION:
described documents to: Ht: &' 0 wt: 229

 

2: . Race: W-+ = Age: DNB Wu lew
Kevin euvdne Cpnereh Menger Male: x Female:
OF Holiday Din types ‘Suits,
That I made the followin’ wpe of service: (Jean. Abia

Personal service on the defendant/witness/or named party.

t

Alternate service by handing copies of the above-described documents to the defendant’s
usual place of abode with a person of the family, or a person residing there, of the age of
13 years or older, and informing that person of the contents thereof, and by mailing a
copy of the summons in a sealed envelope with postage fully pre-paid, addressed to the
defendant at his or her usual place of abode.

xX Service of a corporate defendant by leaving the above-described documents with the
registered agent, officer or agent Defendant Corporation.

Non-Service for the reason that after diligent investigation found

 

 

 

 

Under penalties of perjury as provided by law, pursuant to Section 1-109 of the Code of Civil Procedure,
the undersigned certifies that the above statement is true and correct:

Nancy echhboblot

Detective Nanéy Bechdoldt Lic. # 117.001488

P.O. Box 1341
Salem, IL 62881
Phone: (618)267-0472
Case 3:20-cv-00758-SMY Document 8 Filed 08/18/20 Page 4of4 Page ID #22
